Title: From John Adams to Benjamin Rush, 8 January 1812
From: Adams, John
To: Rush, Benjamin



My Worthy Friend.
Quincy January 8th. 1812

I have recd. your favour of the 26th. of Decr. You mention Cobbet. have you read Mr Randolphs Speech?  Was there any Thing in Cobbets Writings more envious than that Speech?
Now I assure you upon my honour and the Faith of the Friendship between Us; that I never Saw the Face of that Cobbet; that I should not know him if I met him in my Porridge Dish; that I never wrote one Word in his Paper and had no more Connection with him, than with Phillip Freneau or Mr. Colonel Duane.  What Shall I Say of Mr Randolph?  After a dozen Years he cannot forget the foolish Figure he made, when after insulting the whole Army by calling them Raggamuffins he thought himself insulted by Some officers of the Army at the Theatre and instead of calling them to account according to his professed principles, complained like a Baby to me of a Breach of the Priviledges of the House. I Sent the Complaint to the House whose sole Right it was to vindicate its Priviledges and got the Laugh of the Universe upon him.  This, Such a Soul as his can never forgive.  Pray tell me what is the Republicanism of this Mr Randolph?  has he any one Principle of Legislation or Government or of foreign Relations?  I Say his Republicanism, is any Thing, every Thing and Nothing.  I do not flap this Bug, and many others, because not because I fear their Stings, but because I know, that when crushed their odour is more nauseous than their Stings can be painful.
Another Thing Dr Rush!  You know it was circulated and believed throughout the City of Philadelphia, that I had Set up and established John Fenno and his United States Gazette; to introduce Monarchy.  I say you know it, because You told me so yourself and at the Same time Said that Freneaus National Gazette was Set up to oppose The Vice President and his United States Gazette.
Now I declare to you I never knew any Thing of Fenno till I found him established at New York and his Paper established; that I never contributed a Farthing to his Establishment or Support, and that I never wrote a Line in his Paper but the Discourses on Davila.
you know too, the Time when there was not a Quaker or Proprietary Partisan in Pensilvania who would not gladly have Seen my Neck in a Halter and me kicking in the  air as Col. Harrisons Imagination represented himself and Mr Gerry; and that long before the Declaration of Independence, and merely because I was Suspected of having Independence in View as a last resort.
you know too that I have lived in an Enemies Country in France in Holland and in England, as well as in Boston, Massachusetts and throuout the Union, and am so to this day.
what of all this?  Such are the Terms upon which an honest Man and real Friend to his Country must live, in times Such as those We have been destined to Witness.  And what is worse than all We must leave those Prejudices and Enmities to our Children as their Inheritance.  From the year 1761, now more than Fifty Years, I have constantly lived in an Enemies Country.  And that without having one Personal enemy in the World, that I know of.  I do not consider little Flirts and Spatts and Miffs and Piques forgotten by me in a Moment as Enmities, tho others may have remembered them longer.
Now I hope I have prepared the way in Some measure, for giving you, my opinion of your “Enemies Country, and I humbly hope in Some tho a less degree I fear, of my own.
In my Opinion there is not in Philadelphia a Single Citizen more universally esteemed and beloved by his Fellow Citizens than Dr Benjamin Rush.  There is not a Man in Pensilvania more esteemed by the whole State.  I know not a Man in America more esteemed by the Nation.  There is not a citizen of this Union, more esteemed throughout the litterary Scientifical and Moral World in Europe Asia and Africa.  Such in my Opinion is the Enemy’s Country and Enemies World in which you live and will die.
There is, Never the less, not a Tory and Scarcely a Whig in America but Talks about Dr Rush and will tell twenty absurd and ridiculous Stories about him as well as John Adams.  I will give you one Example in perfect Confidence. Let the Secret be as close as the grave.  A Gentleman, told me lately “That General Washington was a Hypocrite!”  A Hypocrite!  What do you mean? “He was a Hypocrite and mentioned Several Things, but “one Instance alone was sufficient Proof of his Hypocrisy” what is that?  “He appointed Dr Rush to lucrative and respectable Office, that of Treasurer of the Mint.”  And what Proof of Hypocrisy was that?  “why I know that he thought Dr Rush a Villain; and believing him to be So, it was Hypocrisy to appoint him to Such an office of Trust.”  And how do you know that he thought So ill of Dr Rush?  Such a Gentleman whom he named but I will not, “The most intimate Friend of Gen. Washington, told me that he had heard him Say, that he had been a good deal in the world and Seen many bad Men, but Dr Rush was the most black hearted Scoundrel he had ever known.”  This is horrid, Said I, both upon washington and Rush: but the best of it is, that washington while President never appointed Rush to any thing.  It was My self who appointed Rush Treasurer of the Mint, and So far from repenting of it, or thinking it a Proof of Hypocrisy, I thought Dr Rush one of the best Men in the World, and his Appointment one of the best that had been made.  He acknowledged, if this was So, that he had been mistaken in the Author of Rush’s appointment, but he was not So in the Account he had given of Washingtons Speech to his Friend.
Your Posterity and mine, I doubt not, my Friend will be teased and vexed with a Million of Such Stories concerning Us When We shall be no more.  In the Struggles and Competitions of fifty or Sixty years in times that tryed mens Hearts and Brains and Spinal Marrow it could not be otherwise.  The Pelts of Friends no less than the hatred of Ennemies, could not fail to produce a great deal of Such invenomed Froth.  you forgot to mention one of your earliest Offences, that was your opposition to Negro Slavery.
As to any Whippings you have got for your rude Irreverence to Greek and Latin, I pitty you not.  you have deserved them all and more.  I have not a word to say in Justification Excuse or Apology for you.  In that you tore the Coat worse than Martin or Jack in the Tale of a Tub.Let me hear no more of your Jeremiads. Let Us Sing O be joyfull all the rest of our Lives. Read Dr Barrow and Rejoice always for all Things and again I Say rejoice.
Rejoice in the Promotion of your Son: tho it costs you the Company of his enchanting Wife as well as of her enchanting Husband.  He is in the Road of Honour and Power and will do a great deal of good.  Pensilvania cannot get rid of Mr Gallatin.  She created and preserved and Supported him and made him what he is.  By her Stupid Union with the Southern States, She has experienced their Gratitude.  As long as She Supports Virginia in mopolizing the great Offices She will be treated as She deserves.  Never was there two Such Dupes as Pensilvania and New York have been.  They have followed their blind Guides till they have annihilated their own Commerce and Navigation with that of the Union, and paralized the Agriculture of all.  I am tired with writing but shall never be weary of assuring you and Yours of my Esteem / and Affection

John Adams
